Citation Nr: 9930069	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  95-31 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to restoration of a 60 percent rating for the 
service-connected superior vena cava syndrome, secondary to 
mediastinal fibrosis from histoplasmosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from April 1970 to May 
1975.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Houston 
Regional Office (RO) April 1995 rating decision which reduced 
the rating of the service-connected vena cava syndrome, 
secondary to mediastinal fibrosis from histoplasmosis, from 
60 to 20 percent.  

In December 1997, the case was remanded to the RO for the 
scheduling of a Travel Board hearing, pursuant to the 
veteran's August 1995 request for same.  A review of the 
record reveals that he was scheduled to appear at a Travel 
Board hearing on April 15, 1999 (a notice of which was mailed 
to his address of record on March 12, 1999) but an April 14, 
1999 report of telephonic contact with the veteran indicates 
that he was not planning to appear at his hearing; there is 
no indication that the scheduled hearing took place as 
scheduled.  Thus, the Board will proceed as though his Travel 
Board hearing request has been withdrawn.  38 C.F.R. § 20.704 
(1999).


FINDINGS OF FACT

1.  By April 1995 rating decision, the RO reduced the rating 
of the veteran's service-connected superior vena cava 
syndrome, secondary to mediastinal fibrosis from 
histoplasmosis, from 60 to 20 percent, based on the entire 
clinical evidence of record, including September 1994 VA 
medical examination report.

2.  At the time of the April 1995 reduction of the rating of 
the service-connected superior vena cava syndrome, the 
severity of the disability demonstrated sustained, material 
improvement.


CONCLUSION OF LAW

The criteria for restoration of a 60 percent rating for 
superior vena cava syndrome, secondary to mediastinal 
fibrosis from histoplasmosis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 4.13, 4.104, 
Diagnostic Codes 7116.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has carefully considered the evidence of record and 
has determined that the veteran's claim of entitlement to 
restoration of a 60 percent rating for vena cava syndrome is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

The Board is satisfied that all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained.  The veteran has not identified any records of 
probative value which have not already been obtained or 
attempted to be obtained.  Therefore, no further assistance 
to the veteran is required in order to comply with the duty 
to assist as mandated by 38 U.S.C.A. § 5107.

Historically, service connection for post operative superior 
mediastinal obstruction (superior vena cava syndrome) 
secondary to granulomatous scarring was granted by RO rating 
decision in May 1977 (effective February 11, 1977, the date 
of claim), and a 60 percent rating was assigned.  That 
decision was based on the veteran's service medical records 
showing that obstruction of the superior vena cava was 
diagnosed in May 1974 (but symptoms including dysphagia and 
fascial edema with reddish-blue discoloration of the face and 
distended neck veins were reportedly experienced for about a 
year prior to the ultimate diagnosis of superior vena cava 
syndrome); on May 28, 1974, right thoracotomy and mediastinal 
exploration were performed, showing the presence of firm 
matted nodes, massive nodes encompassing the superior vena 
cava, azygos veins, and the phrenic nerve; biopsies revealed 
benign inflammatory disease diagnosed as fibrosing 
mediastinitis.  No further treatment was indicated unless his 
course progressed and symptoms increased.  During 
hospitalization in July 1974, his condition was described as 
"quite satisfactory," he appeared healthy, but his face was 
slightly edematous, venous collateral channels were noted 
over his chest, neck veins were prominent, and telangiectasis 
was present over the chest; in a supine or head-down 
position, he developed a bluish-red discoloration of the 
face, but cardiovascular and pulmonary systems were otherwise 
normal.  He was placed on limited duty, and was eventually 
discharged from the service by reason of physical disability 
in May 1975.  

On VA medical examination in April 1977, the veteran was 
noted to have been "quite incapacitated;" reportedly, his 
face, neck, arms, and hands became swollen and puffy during 
sleep and the eyes were swollen almost every morning; the 
swelling subsided during the day, but did not resolve 
completely.  He indicated that he was unable to perform any 
physical exertion as he became short of breath, could not 
hold his head in a downward position, and experienced non-
radiating chest pain.  On examination, his face and neck 
became flushed and purplish after lying down for a few 
minutes; minimal caput medusa or venous engorgement were 
noted over the lower end of the sternum and in the subcostal 
areas and epigastrium; examination of the extremities did not 
reveal evidence of edema or venous distention.  Superior 
mediastinal obstruction secondary to granulomatous scarring 
due to histoplasma capsulation was diagnosed.

On VA medical examination in December 1989, the veteran 
indicated that he was laid off work in July 1989 because he 
was unable to keep up with the pace at work as computer 
repairman.  He indicated that he continued to experience 
symptoms associated with his vena cava obstruction 
disability, but reported that the severity of symptoms 
improved since he went on a diet and lost 80 pounds; he 
stated that he was unable to work and that he became confused 
and unable to keep his thoughts straight when his head was 
flushed.  On examination, some flushing and purplish 
discoloration of the face were noted, but the face became 
normal in appearance when he was in an upright position; 
there was no evidence of peripheral edema, carotid bruits, or 
jugular veins distention, and peripheral pulses were 
palpable; his post thoracotomy scar was well healed.  
Superior mediastinal obstruction secondary to scarring, 
status post thoracotomy, was diagnosed.

On VA medical examination in June 1991, including the 
examiner's review of the claims file, the veteran indicated 
that he was employed as a computer repairman since February 
1990.  On review of the pertinent history, the examiner 
indicated that the veteran did not have any new or additional 
health problems since the last examination in December 1989.  
He reported experiencing headaches and general fatigue, and 
complained of "flushed face," dizziness, and confusion when 
he worked and when he had to bend over (relieved by sitting 
down and resting); he denied taking any medication or 
receiving ongoing medical treatment (other than undergoing 
annual physical examination).  On examination, there was no 
evidence of carotid bruits or jugular veins distention; 
breath sounds were slightly decreased on right base; his post 
thoracotomy scar was well healed; there was no evidence of 
peripheral edema or neurological impairment and the 
peripheral pulses were palpable.  Pulmonary fibrosis and 
superior vena cava syndrome, secondary to granulomatous 
scarring due to histoplasmosis, were diagnosed.  The examiner 
noted that the veteran gained 20 pounds since last 
examination in December 1989.

On VA medical examination in September 1994, including a 
review of the claims file, the examiner indicated that 
pulmonary function studies performed following the veteran's 
examination in 1991 were within normal limits.  The veteran 
indicated that he lost about 40 pounds (from 206 to 165) and 
stated that he felt much better because of it; he was able to 
perform all functions of daily life without any difficulty; 
he was employed full-time as a computer engineer; he was able 
to walk about 1 to 11/2 miles daily without discomfort; 
reportedly, he experienced occasional dizziness on exertion 
and sometimes when changing position.  Pertinent history and 
review of systems were noted to have not changed since the 
last examination in 1991.  On examination, there was no 
evidence of venous distention in upright position, carotid 
pulsations were good, equal, and without bruits; post 
thoracotomy scar was well healed and non-tender; mild venous 
distention was noted in the area of anterior to posterior 
axillary lines in the upright position; examination of the 
extremities revealed good and equal peripheral pulsation, 
range of motion was full, and there was no evidence of edema; 
mild venous distention was noted in the right upper extremity 
when the arms were elevated to 90 degrees, but it disappeared 
at about 110 to 115 degrees (which was demonstrative of some 
venous obstruction to flow).  Superior vena cava syndrome, 
secondary to mediastinal fibrosis, from histoplasmosis, by 
history, was diagnosed.  It was indicated that pulmonary 
function studies would not be performed because the veteran 
was doing "quite well."  

In December 1994, the RO proposed to reduce the evaluation of 
the veteran's service-connected superior vena cava syndrome, 
secondary to mediastinal fibrosis from histoplasmosis, from 
60 to 20 percent, as the evidence of record demonstrated that 
the severity of the disability demonstrated sustained, 
material improvement.  In compliance with the requirements of 
38 C.F.R. § 3.105(e), the RO issued a rating decision 
proposing the reduction of compensation payments and set 
forth the reasons therefor.  Based on the entire body of 
clinical evidence of record, the RO determined that the 
veteran's service-connected disability, heretofore rated 
based on histoplasmosis symptomatology under 38 C.F.R. 
§ 4.97, Diagnostic Code 6802 (unspecified pneumoconiosis), 
should be evaluated under 38 C.F.R. § 4.104, Diagnostic Code 
7116 (intermittent claudication), as the veteran's 
histoplasmosis was no longer symptomatic and would warrant a 
noncompensable rating under Code 6802 by application of 
38 C.F.R. § 4.31; thus, to afford him a rating more favorable 
than noncompensable under Code 6802, his disability was 
evaluated analogous to intermittent claudication (Code 7116), 
warranting a 20 percent rating.  

In January 1995, he was notified at his address of record of 
the proposed reduction and was afforded a period of 60 days 
within which to submit evidence showing that compensation 
payments should continue at the present level.  No such 
evidence was received from or identified by the veteran and, 
by April 1995 RO rating decision, the reduction was 
implemented (effective July 1, 1995).  

By the April 1995 rating decision, the veteran was informed 
that the rating of his service-connected superior vena cava 
syndrome was the result of improvement of his disability, and 
that the severity of the pertinent symptomatology was 
consistent with the rating criteria for a 20 percent 
evaluation and no more under 38 C.F.R. § 4.104, Diagnostic 
Code 7116.  

Initially, the Board notes that the evidence does not 
indicate, and the veteran does not contend, that the relevant 
notice requirements in effectuating the reduction were not 
met in this case.  See 38 C.F.R. § 3.105(e).  Moreover, the 
60 percent rating assigned his vena cava disability had not 
been in effect for more than 20 years; thus, it is not 
protected from reduction.  38 U.S.C.A. § 110; 38 C.F.R. 
§ 3.951(b).

The veteran claims that the reduction of the rating of his 
service-connected superior vena cava syndrome from 60 to 20 
percent was improper because his disability had not improved.  
However, he has not submitted or identified any pertinent 
clinical evidence to counter the medical evidence, described 
above, and substantiate his contention that the severity of 
the service-connected disability did not show sustained, 
material improvement.  

38 C.F.R. § 4.13 provides that, when any change in evaluation 
is to be made, the rating agency should assure itself that 
there has been an actual change in the condition, for better 
or worse, and not merely a difference in the thoroughness of 
the examination or in use of descriptive terms.  The 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
service-connected condition.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593-94.

Similarly, with respect to disability ratings (such as here) 
that have been in effect for five years or more, the 
provisions of 38 C.F.R. § 3.344(a) indicate that a reduction 
in rating is warranted only if medical evidence discloses 
that there has been sustained material improvement in the 
condition, and it is reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
The record of examination and the medical-industrial history 
should be reviewed to ascertain whether the recent 
examinations to reduce the evaluations are full and complete, 
including all special examinations indicated as a result of 
general examination, and the entire case history.  
Examination less full and complete than that on which 
payments were authorized or continued will not be used as a 
basis for reduction.  Furthermore, ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277 
(1992) (holding that a finding of material improvement in a 
veteran's condition, which would warrant reduction of 
disability rating, must be supported with comparison of 
previous and current physical conditions).  

Pursuant to Diagnostic Code 6802, a minimum rating of 10 
percent is assigned for unspecified pneumoconiosis which is 
definitely symptomatic, with pulmonary fibrosis and moderate 
dyspnea on extended exertion.  However, in every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation will be 
assigned when the requirements for a compensable rating have 
not been met.  38 C.F.R. § 4.31.  A 30 percent rating will be 
assigned under code 6802 for moderately severe 
pneumoconiosis; with considerable pulmonary fibrosis and 
moderate dyspnea on slight exertion, confirmed by pulmonary 
function tests.  A 60 percent rating is warranted under the 
same diagnostic code where the disability is severe; 
extensive fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.

Under Diagnostic Code 7116, a minimum 20 percent rating will 
be assigned for intermittent claudication, if the evidence 
shows minimal circulatory impairment, with parasthesias, 
temperature changes, or occasional claudication.  A 40 
percent rating will be assigned under code 7116 in well-
established cases, with intermittent claudication, or 
recurrent episodes of superficial phlebitis.  A 60 percent 
rating will be assigned under same diagnostic code, if there 
is persistent coldness of extremity with claudication on 
minimal walking.  

Based on the foregoing, the Board finds that the criteria for 
restoration of a 60 percent rating for the veteran's service-
connected superior vena cava syndrome, secondary to 
mediastinal fibrosis from histoplasmosis, have not been met.  
In this case, the RO decision to reduce the rating for that 
disability from 60 to 20 percent was based on the entire 
evidence of record, as discussed in detail above (the most 
recent clinical evidence of record, to date, consists of the 
September 1994 VA medical examination report; no additional 
pertinent evidence has been submitted or identified, by or on 
behalf of the veteran).  Thus, the Board finds that the RO 
action in reducing the veteran's rating for superior vena 
cava syndrome from 60 to 20 percent did not contravene the 
provisions of 38 C.F.R. § 3.344(a).  

The September 1994 VA medical examination was thorough and 
complete and based on the examiner's full review of the 
entire claims file, the pertinent medical history, the 
veteran's contemporaneous subjective complaints, and his 
objective examination findings.  Although pulmonary function 
studies were not performed in conjunction with that 
examination, the examiner stated that such study was 
unwarranted as the veteran was functioning well, was able to 
walk a distance greater than a mile without discomfort, and 
experienced no functional impairment in daily life.  The 
Board notes that the veteran indicated during past VA medical 
examination that he did not receive ongoing medical treatment 
for his service-connected disability and only underwent 
annual physical examination; he did not suggest that any such 
records would be pertinent to his claim; most importantly, he 
has not identified any pertinent record or submitted any 
evidence in support of his claim since the December 1994 RO 
proposal to reduce the rating of his service-connected vena 
cava syndrome.

The severity of symptomatology associated with the veteran's 
service-connected vena cava syndrome has shown sustained, 
material improvement.  Specifically, pulmonary function study 
performed following VA medical examination in June 1991 was 
within normal limits; on VA examination in September 1994, 
the examiner reviewed the pertinent history (clinical and 
employment) and performed contemporaneous examination, 
finding that additional pulmonary function study was 
unwarranted (as the veteran did not experience any functional 
impairment, was able to walk prolonged distances, and was 
employed full-time).  Thus, the RO was correct in finding 
that evaluation of the veteran's disability under Diagnostic 
Code 6802 (unspecified pneumoconiosis) was no longer 
appropriate; objective clinical evidence and the veteran's 
subjectively perceived symptoms demonstrate that 
histoplasmosis has not been symptomatic over a period of 
several years (clinical evidence showing that histoplasmosis 
now is symptomatic has not been submitted or identified by 
the veteran) so as to warrant a compensable rating under code 
6802 discussed above.  The RO correctly determined, based on 
the entire evidence of record, that the veteran's vena cava 
syndrome should be evaluated under Diagnostic Code 7116 
(intermittent claudication).

Specifically, while the clinical evidence reveals that the 
veteran continued to have some venous obstruction to flow in 
September 1994 and experienced episodes of edema, dizziness, 
discoloration of the face when in a head-down position, which 
interfered with his employment in the past and may have 
resulted in loss of employment in 1989, he has been employed 
as a computer repairman since 1990; on examination in 
September 1994, he indicated that he was employed full-time 
as a computer engineer and did not experience any functional 
impairment due to his vena cava disability; he was able to 
walk a distance of 1 to 11/2 miles a day without feeling 
discomfort.  Thus, sustained material improvement of the 
severity of the service-connected vena cava disability has 
been shown by the evidence of record.  As indicated above, 
the veteran has not identified nor submitted any medical 
evidence which would show that the clinical findings recorded 
on VA examinations in 1991 and 1994 were incorrect or not 
reflective of the true nature and severity of the pertinent 
symptomatology.  No evidence has been submitted since 1994 
which would show that he currently experiences any functional 
impairment or increase in the symptomatology of the service-
connected disability as to interfere with employment or 
require medical treatment.

Overall, the clinical evidence of record discussed above 
demonstrates that the severity of symptomatology associated 
with the veteran's service-connected superior vena cava 
syndrome, secondary to mediastinal fibrosis from 
histoplasmosis, is consistent with no more than a 20 percent 
rating criteria under Diagnostic Code 7116; there is no 
indication that his circulatory impairment due to that 
disability is more than minimal.  

Finally, the evidence of record indicates with reasonable 
certainty that improvement in the severity of the veteran's 
service-connected vena cava disability has been maintained 
under ordinary conditions of life.  While he appears to have 
lost employment due to the severity of the pertinent symptoms 
in 1989, he was again employed in 1990, continued to be 
employed, full-time, as a computer engineer in 1994, and 
there is no indication that he experiences any employment 
problems due to the service-connected disability at the 
present time.  See 38 C.F.R. § 3.344(a).

On the basis of the foregoing, the Board must conclude that 
the record supports the conclusion that the reduction of the 
rating from 60 to 20 percent, effective July 1, 1995, was 
proper; hence, restoration of the 60 percent evaluation is 
unwarranted.


ORDER

Entitlement to restoration of a 60 percent rating for 
superior vena cava syndrome, secondary to mediastinal 
fibrosis from histoplasmosis, is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

